DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The IDS Form (SB08) submitted on 20 May 2022 has been considered.

Claims 1-18 are allowed.
The prior art of record neither discloses nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Guday et al. (US PGPUB #2009/0002178) in view of McCarty (US PGPUB #2011/0279359) teaches a method for noise modification, the method comprising:
determining a physical state of a user having an audio device;
detecting a current ambient sound in proximity to the audio device.

But, Guday et al. in view of McCarty fails to teach a method for noise modification, the method comprising:
determining a target noise to be produced by the audio device based on the physical state of the user and the current ambient sound;
causing a sound output to be produced by the audio device that produces an approximation of the target noise;
determining an update to the physical state of the user;
determining an update to the target noise based on the update to the physical state of the user; and
causing the sound output produced by the audio device to be changed based on the update to the target noise.

These limitations, in combination with the remaining limitations of independent Claims 1, 7, and 13 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651